Citation Nr: 1544676	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-12 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for postoperative residuals of a hiatal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to January 1969 and from December 1969 to January 1987.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Board notes that during the course of the appeal, the Veteran's claims file/electronic file was temporarily brokered to the Togus, Maine, VA Regional Office.

In December 2013, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in March 2014, as directed by the Board.  However, only the examination consultation has been uploaded into the Veteran's electronic file.  The VA examiner specifically indicated throughout the consultation report that the completed examination is located in "CAPRI[,]" his vital signs are in "CPRS[,]" and the completed physical exam template is in "CAPRI."  See the March 2014 report.  The Board does not have access to the compensation and pension record interchange (CAPRI) or the computerized patient records system (CPRS).  

It is also noted in the partial March 2014 examination report that the Veteran is scheduled to have a repeat esophagogastroduodenoscopy (EGD) sometime in 2015.  As the case is being remanded, updated treatment records must be obtained as well.  



Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected postoperative residuals of a hiatal hernia.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the Veteran's electronic folder.  

A specific request should be made for VA treatment records from the Aleda E. Lutz VA Medical Center in Saginaw, Michigan, dated since June 2011, and the Battle Creek VA Medical Center in Battle Creek, Michigan, dated since November 2010.  Please ensure that results from the 2015 EGD referenced by the March 2014 VA examiner are included as well.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented. 

2.  Associate with the claims file the completed Mach 2014 VA examination report (as reported to be found on CAPRI) for the Veteran's service-connected postoperative residuals of a hiatal hernia.  Failure to provide the above stated evidence warrants automatic rescheduling of a new VA examination to determine the current severity of the Veteran's service-connected postoperative residuals of a hiatal hernia.  

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




